                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                Plaintiff,                             )
                                                       )
       v.                                              )       No. 21-05020-02-CR-SW-MDH
                                                       )
CHAD NOLAN,                                            )
                                                       )
                Defendants.                            )

                                               ORDER

       Before the Court is Defendant’s Second Amended Motion for Travel Request. (Doc. 23.)

Defendant’s conditions of pretrial release restrict his travel to the “state of California unless prior

permission granted by pretrial officer; State of Missouri for court appearances and/or meetings with

attorney.” (Doc. 9.) Defendant moves to be allowed to travel to Frisco, Texas to play in professional

football games as a member of the Indoor Football League playing for the Spokane Shock. He further

moves to be allowed to travel to Spokane Valley, Washington, and return home to California no later

than September 4, 2021, depending on the outcome of the playoff games. Defendant states that the

Government does not oppose the request and that U.S. Pretrial Officer Damon Mitchell is aware of the

Motion.

       Upon review, it is ORDERED that

                1. The Second Amended Motion for Travel Request is GRANTED in part and
                   DENIED in part.
                2. Defendant is granted permission to travel to Frisco, Texas on August 12, 2021 to
                   participate in the Spokane Shock’s game on August 13, 2021;
                3. Defendant shall return to his residence in California on or before August 15,
                   2021;
                4. Defendant shall provide his travel itinerary to his supervising Pretrial Officers in
                   Missouri and California prior to his departure to Frisco, Texas; and
                5. Defendant shall submit to a drug test upon his return to California.
                6. Defendant is denied permission to travel to Spokane Valley, Washington,
                   possibly until September 4, 2021, as the request is vague and fails to include the
                   purpose of over twenty days of travel outside of California on non-game days.
                7. Any further travel request (i.e., for playoff games or for other purposes) must be



            Case 3:21-cr-05020-MDH Document 24 Filed 08/11/21 Page 1 of 2
                separately requested and approved, and each request should include specific and
                detailed travel plans, including departure date, return date, method of travel,
                location of stay in that particular city, and purpose of travel for the days requested.


      IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE
DATE: August 11, 2021




                                                2

        Case 3:21-cr-05020-MDH Document 24 Filed 08/11/21 Page 2 of 2
